DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on July 27, 2020, the applicants have canceled claims 10, 12-13, 16, 19-20, 23-26, 32-34, 39-40, 43 and 45-46 and furthermore, have amended claims 2-9, 11, 14-15, 17-18, 21-22, 27, 29, 31, 37-38, 41, 44 and 47-49.
3. Claims 1-9, 11, 14-15, 17-18, 21-22, 27-31, 35-38, 41-42, 44 and 47-49 are pending in the application.
Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 1-9, 11, 14-15, 17, 41-42, 44 and 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
In regard to lack of enablement issue of instant claims 1-9, 11, 14-15 and 17 for solvates or isotopic derivatives of instant compounds of formula (I), there is no teaching or guidance present in the specification for preparing any specific solvates or isotopic derivatives. Preparation of specific solvates of any compound is a very specialized field and involves their characterization using different techniques such as infrared spectrum, XRD powder diffraction etc. There is no teaching or guidance present in the specification regarding any specific solvents used for preparing specific solvates and their characterization using any techniques such as XRD powder diffraction or infrared spectrum etc. There is not even a single example present for preparing any specific solvate or isotopic derivative of instant compounds of formula (I). There is lot of unpredictability regarding stability of different solvates of any compound in the art. The instant compounds of formula (I) encompasses hundreds of thousands of compounds 
In regard to enablement rejection of instant claims 41-42, 44 and 47-49, for methods of treatment, the instant specification teaches inhibitory effect of instant compounds in vitro cell lines of melanoma and colon cancer (see table A on pages 112-125). Based on these teachings, the instant compounds will have therapeutic utility for treating but not preventing melanoma and colon cancer. The specification mentions that the instant compounds are inhibitors of B-Raf V600E kinase activity. However, there is no teaching or guidance present for assessing this inhibition since there are no working examples present showing such inhibition. There is no teaching, guidance present in the specification or prior art references provided showing well established utility of inhibitors of B-Raf V600E kinase activity for treating every known cancer or neurodegenerative disease in the art. There are no working examples present showing efficacy of instant compounds in either vitro cell lines of every known cancer or animal models of every known neurodegenerative disease in the art. The instant compounds of formula (I) encompasses hundreds of thousands of compounds based on the values of variables R1-R4, n, m, Y1-Y3, X1-X3, Z1 and Z2 and therefore, in absence of such teachings, guidance, presence of working examples and prior art, it would require undue experimentation to demonstrate efficacy of instant compounds in vitro cell lines of every known cancer and animal models of every known neurodegenerative disease in the art and hence their utility for treating these disorders.
.
Allowable Subject Matter
7. Claims 18, 21-22, 27-31 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8. Claims 35 and 36 are allowed.
9. The instant compounds of formula (I) are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the prior art, Wenglowsky (Bioorg. & Med. Chem. Lett., cited on applicant’s form 1449) discloses compounds 4, 5 8 and 9 (see table 1on page 1924) which are closely related to the instant compounds. However, the compounds of Wenglowsky differ from the instant compounds in lacking third ring fused to pyrimidine ring and furthermore, there is no teaching, suggestion or motivation in the prior art to modify the compounds of Wenglowsky to prepare the instant compounds.

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625